DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

First, claims 1, 11 and 20 recites that the invention is a door stop mechanism for a sliding door. Then, the claim language positively requires interaction of the mechanism elements with the sliding door members. 
For the record, in order to continue with the examination, the claims will be interpreted as the combination of the door stop mechanism with the sliding door structure. 



    PNG
    media_image1.png
    1163
    1554
    media_image1.png
    Greyscale

As shown above, a portion of the stop bar (34) will be only poisoned between the sliding member (door 24) and the frame (28) when the stop rod 22 is moved away and allows the sliding member to move an open position. Correction is required.

Finally, the claims require that the stop bar has the ability to go under the sliding member. At the instant, it is unclear how. As shown in the previous attachment above, the stop bar 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-12, 19 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat No 5,285,596 to Kinsey.

    PNG
    media_image2.png
    576
    1426
    media_image2.png
    Greyscale

Kinsey discloses a door stop mechanism for a sliding door. The sliding door having a frame (100, 101), a sliding member (18), a stationary member (14) and a track.
The door stop mechanism comprises a stop rod (69) selectively attachable to the sliding member, a stop bar (28) having at least a portion positioned between the sliding member 
The stop rod has first and second ends, and movable between 1st and 2nd positions. 
The stop bar prevents movement of the sliding member when the stop rod is in the 2nd position and allows movement of the sliding member when the stop rod is in the 1st position.
The mechanism further comprises a stop body (68) to partially house the stop rod, a stop rod actuator (66, 78) to operate the 1st end of the stop rod, and a secondary rod (67).
The stop rod actuator has a first surface and a second surface; the first surface is in contact with the stop body when the stop rod is in the first position and the second surface is in contact with the stop body when the stop rod is in the second position. The first surface is parallel to the second surface.
The stop bar comprises an opening (between each tooth) configured to receive the stop bar.
The device is capable of having any desired dimension as the ones claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 5,285,596 to Kinsey in view of US Pat No 1,302,409 to Murphy.
Kinsey fails to positively disclose that the mechanism is oriented so as to be pulled upwardly to move the stop rod and allow movement of the sliding member and gravity will move the stop rod downwardly. Kinsey device is oriented so as to be pulled downwardly to release. 

    PNG
    media_image3.png
    645
    700
    media_image3.png
    Greyscale


The mechanism is oriented so that the stop rod is pulled upwardly to release and allow movement of the sliding member and gravity will aid in moving downwardly the stop rod.

    PNG
    media_image4.png
    670
    1026
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the stop mechanism described by Kinsey oriented so as to pull the stop member upwardly, as taught by Murphy, in order to provide gravity in play to aid in the movement of the stop rod and provide the device in any desired orientation.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 5,285,596 to Kinsey in view of US Pat No 9,062,479 to Wolf.

Wolf teaches that it is well known in the art to provide a stop mechanism (10) that is remotely operated (fig 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the secondary rod described by Kinsey remotely operated, as taught by Wolf, in order to automatically operate the device.

Propose amendment to claim 1 (SAME TO CLAIMS 11 and 20):
-A door stop mechanism for a sliding door, the sliding door having a frame, a sliding
member, a stationary member and a track, the door stop mechanism comprising:
a stop rod 
a stop bar within the track 

the stop rod having a first end and a second end;
the stop rod movable from a first position to a second position;
wherein the stop bar prevents movement of the sliding member when the stop rod is in the second position;
wherein the sliding member is movable above the stop bar when the stop rod is in the first position;
a stop body at least partially housing a portion of the stop rod;
a stop rod actuator provided on the first end of the stop rod, the stop rod actuator moveable between a first position and a second position, wherein the stop rod actuator has a first surface and a second surface, 
wherein, when the stop rod pulled upwardly toward the first position, the first surface is in contact with the stop body maintaining the stop rod in the first position;
wherein, when the stop rod is rotated from the first positon, the stop rod is moved downwardly allowing the second surface to contact the stop body and maintaining the stop rod in the second position.-.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/Carlos Lugo/
Primary Examiner
Art Unit 3675



September 10, 2021